      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   CLEAN PRO CARPET & UPHOLSTERY                                     CIVIL ACTION
   CARE, INC., et al.

   VERSUS                                                            NO. 20-1550

   UPPER PONTALBA OF OLD METAIRIE                                    SECTION: “G”(1)
   CONDOMINIUM ASSOCIATION, INC.,
   et al.
                             ORDER

       In this litigation, Plaintiffs Clean Pro Carpet & Upholstery Care, Inc. (“Clean Pro”) and

Southern Cat, Inc. (“Southern Cat”) (collectively, “Plaintiffs”) allege that they contracted with

the Upper Pontalba of Old Metairie Condominium Association, Inc. (the “Association”) to fix

condominium buildings destroyed in a fire. 1 Plaintiffs assert that, despite completing the work,

they did not receive payment under the terms of the contract from the Association or from the

Association’s insurers. 2 Pending before the Court is Indian Harbor Insurance Company, QBE

Specialty Insurance Company, Steadfast Insurance Company, General Security Indemnity

Company, United Specialty Insurance Company, Safety Specialty Insurance Company, and Old

Republic Union Insurance Company (collectively, “Insurance Company Defendants”), and

Cramer, Johnson, Wiggins and Associates, Inc.’s (“CJW”) (together with Insurance Company

Defendants, “Defendants”) “Motion to Stay and Compel Arbitration.” 3 Clean Pro opposes the

motion. 4 Having considered the motion, the memoranda in support and in opposition, the record,


       1
           Rec. Doc. 1-4; Rec. Doc. 9.
       2
           Id.
       3
           Rec. Doc. 11.
       4
           Rec. Doc. 17.

                                               1
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 2 of 23




and the applicable law, the Court grants the motion in part and denies the motion in part.

                                          I. Background

       On February 2, 2019, a fire broke out and allegedly destroyed over thirty (30)

condominiums at the Upper Pontalba of Old Metairie Condominium buildings. 5 After the fire,

the Association hired Clean Pro pursuant to a contract to provide restoration services on the

damaged buildings. 6 Under the contract, the Association agreed to pay Clean Pro for its work and

to assign to Clean Pro proceeds the Association received from Insurance Company Defendants

under the Association’s insurance policy. 7 Defendant CJW served as the Third-Party

Administrator for Insurance Company Defendants, processing claims related to the fire. 8 After

being hired by the Association, Clean Pro entered into a subcontract agreement with Southern

Cat. 9 Plaintiffs allege that they completed all required work under the contract and submitted

invoices according to the rates set out in the contract. 10 Plaintiffs allege that the Association has

failed to pay Plaintiffs as required under the contract and that Insurance Company Defendants

have refused to pay Plaintiffs for a portion of the work completed.11

       On February 3, 2020, Plaintiffs filed a petition in the 24th Judicial District Court for the

Parish of Jefferson, naming the Association, Insurance Company Defendants, CJW, and over 50




       5
           Rec. Doc. 9 at 8.
       6
           Id.
       7
           Id. at 9.
       8
           Id. at 12.
       9
           Id.
       10
            Id. at 12–14.
       11
            Id. at 16–17.

                                                  2
       Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 3 of 23




individual condominium unit owners as defendants.12 Plaintiffs bring claims for breach of

contract against the Association, breach of contract and breach of duty of good faith claims

handling against Insurance Company Defendants, and negligence and bad faith claims handling

against CJW. 13 Plaintiffs also claim that they are valid lienholders and are entitled to institute and

pursue all legal remedies against the Association and the individual unit owners, including

enforcement of Plaintiffs’ Statements of Claim and Privilege, for the total unpaid amount of

$2,367,296.68, plus interest, costs, and attorneys’ fees.14

        On April 22, 2020, Defendants demanded that Plaintiffs submit to arbitration pursuant to

the arbitration provision contained in the insurance policy Insurance Company Defendants issued

to the Association, under which the Association then assigned proceeds to Clean Pro. 15 On May

28, 2020, Defendants removed the case to this Court, asserting jurisdiction under the Convention

on the Recognition and Enforcement of Foreign Arbitral Awards (the “Convention”), which

Congress has implemented at 9 U.S.C. § 201, et seq. (the “Convention Act”). 16

        Clean Pro wrote to Defendants on May 29, 2020, likewise invoking the arbitration clause

between Plaintiffs and Insurance Company Defendants and naming Chuck Howarth as its

appointed arbitrator.17 On July 9, 2020, Plaintiffs filed a First Amended Complaint adding Certain

Underwriters at Lloyds of London and International Insurance Company of Hannover SE as


        12
             Rec. Doc. 1-4.
        13
             Id. at 11–14.
        14
             Id. at 14–15.
        15
             Rec. Doc. 11-3 at 3.
        16
          Rec. Doc. 1 at 2. See Acosta v. Master Maint. & Const. Inc., 452 F.3d 373, 375 (5th Cir. 2006) (“Among
        the Convention Act's provisions are jurisdictional grants giving the federal district courts original and
        removal jurisdiction over cases related to arbitration agreements falling under the Convention.”).
        17
             Rec. Doc. 17 at 3.

                                                       3
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 4 of 23




defendants.18

       Defendants thereafter filed the instant motion on July 24, 2020, seeking to compel

arbitration of Plaintiffs’ claims against Insurance Company Defendants and CJW and to remove

Howarth as Clean Pro’s arbitrator. 19 Clean Pro filed an opposition to the instant motion on August

18, 2020. 20 With leave of Court, Defendants filed a reply to Clean Pro’s opposition on August

24, 2020. 21 With leave of Court, Clean Pro filed a sur-reply on August 28, 2020.22

                                       II. Parties’ Arguments

A.     Defendants’ Arguments in Support of the Motion

       Defendants argue four main points in the instant motion. First, Defendants argue that there

is a valid arbitration agreement under the Convention Act. 23 Next, Defendants assert that the

dispute at hand falls within the scope of this valid arbitration agreement. 24 Third, Defendants

allege that Clean Pro’s appointed arbitrator must be disqualified. 25 Fourth, and finally,

Defendants urge the Court to enforce the arbitration agreement according to its terms. 26

       Defendants begin by arguing that the arbitration provision included in the insurance policy




       18
         Rec. Doc. 9. The First Amended Complaint also removed Plaintiffs’ claims against several individual
       unit owners.
       19
            Rec. Doc. 11.
       20
            Rec. Doc. 17.
       21
            Rec. Doc. 21.
       22
            Rec. Doc. 24.
       23
            Rec. Doc. 11-3 at 4–5.
       24
            Id. at 6.
       25
            Id. at 7–8.
       26
            Id. at 8.

                                                    4
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 5 of 23




between Defendants and the Association, applied here to the dispute between Defendants and

Clean Pro, satisfies the requirements for an arbitration agreement under the Convention Act.27

Defendants assert that the Act defines a valid arbitration agreement using four factors: (i) a written

agreement to arbitrate; (ii) an agreement that provides for arbitration in a convention signatory

nation; (iii) an agreement that arises out of a commercial legal relationship; and (iv) an agreement

to which a party is not an American citizen. 28 Defendants allege that all four factors are present

in the instant dispute. 29 First, the insurance policy between the Association and Insurance

Company Defendants contains a written arbitration provision. 30 Second, the agreement provides

for arbitration in New York, a signatory state to the Convention Act. 31 Third, the agreement arises

out of a commercial legal relationship between Insurance Company Defendants and the

Association. 32 Fourth, non-American citizen insurers, Certain Underwriters at Lloyds of London

and International Insurance Company of Hannover SE, are parties to the agreement. 33

       Defendants next argue that Clean Pro’s claims fall within this arbitration agreement.34

Defendants assert that the arbitration agreement between Insurance Company Defendants and the

Association applies broadly to all disputes between the parties. 35 Defendants argue that an


       27
            Id. at 4.
       28
            Id.
       29
            Id. at 5.
       30
            Id.
       31
            Id.
       32
            Id.
       33
            Id.
       34
            Id. at 6.
       35
            Id.

                                                  5
       Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 6 of 23




agreement that permits arbitration in a broad array of instances has been upheld by federal courts

previously and should be upheld in the instant case as well. 36

        Defendants’ third argument is that Clean Pro’s appointed arbitrator must be disqualified.37

Defendants allege that Clean Pro’s appointed arbitrator, who is also it’s hired expert, is not

disinterested, has a conflict of interest, and, accordingly, is not a permissible arbitrator. 38

        Finally, Defendants argue that the arbitration agreement must be enforced according to its

terms. 39 Defendants urge the Court to require the arbitration panel to consist of senior employees

engaging in insurance underwriting or claims, to take place in New York, to apply New York

law, and to refuse to impose punitive damages. 40

B.      Clean Pro’s Arguments in Opposition to the Motion

        In response, Clean Pro makes two main arguments. First, Clean Pro states that it does not

object to arbitrate its claims against Insurance Company Defendants but objects to Defendants’

assertion that the claims against CJW are also subject to arbitration. 41 Second, Clean Pro argues

that its arbitrator, Chuck Howarth, should not be disqualified.42

        First, Clean Pro asserts that it agrees to arbitrate its claims against Insurance Company

Defendants and agrees with Defendants that the arbitration provision exists in the insurance

policy between Insurance Company Defendants and the Association, is valid, and is applicable


        36
             Id.
        37
             Id. at 7.
        38
             Id.
        39
             Id. at 8.
        40
             Id.
        41
             Rec. Doc. 17 at 4.
        42
             Id at 5.

                                                   6
       Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 7 of 23




in the instant case. 43 Clean Pro does not dispute that it should be considered a signatory to the

arbitration provision since it was assigned proceeds by the Association under the insurance

policy. 44 Clean Pro argues, however, that this arbitration agreement does not extend to its claims

against CJW. 45 Clean Pro argues that CJW is not a party to the policy containing the provision

and, as such, Clean Pro has not agreed to arbitrate its dispute with CJW. 46

        Clean Pro’s second argument concerns the use of its appointed arbitrator, Chuck

Howarth. 47 Clean Pro argues that Mr. Howarth should not be disqualified as its arbitrator for

several reasons.48 Clean Pro asserts that this Court lacks authority to disqualify Mr. Howarth pre-

arbitration and that this is a matter instead for the arbitration panel, with Court review after the

panel’s decision. 49 Moreover, even if this Court does consider Defendants’ motion to disqualify

Mr. Howarth, Clean Pro asserts that the motion should be denied. 50 Under the arbitration

provision at hand, Clean Pro contends that it had the right to select an arbitrator and that this

arbitrator is not required to be disinterested. 51 Instead, Clean Pro asserts that arbitrators are meant

to advocate for the party that appointed them. 52



        43
             Id. at 4.
        44
             Id.
        45
             Id.
        46
             Id. at 4–5.
        47
             Id at 5.
        48
             Id. at 5–11.
        49
             Id. at 5–7
        50
             Id. at 7–11.
        51
             Id.
        52
             Id. at 7.

                                                   7
       Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 8 of 23




C.      Defendants’ Arguments in Further Support of the Motion

        In the reply brief, Defendants again argue that Mr. Howarth should be disqualified as

Clean Pro’s arbitrator. 53 Defendants refute Clean Pro’s argument that this Court cannot disqualify

an arbitrator pre-arbitration and assert that this Court has the power to disqualify an arbitrator if

the arbitrator is biased. 54 Defendants claim that such bias exists here because Mr. Howarth is

Clean Pro’s hired expert and will be called as a witness during the arbitration. 55 While arbitrators

are not required to be neutral, Defendants argue that they still must be disqualified when they are

clearly not impartial. 56 Defendants argue that Clean Pro has provided no support for the notion

that a hired expert can serve as an arbitrator. 57

        Defendants again assert that the arbitration provision should be enforced as written.58

Defendants state that Clean Pro did not refute this argument and, as such, the arbitration provision

should be applied in full. 59

        Finally, Defendants argue that Clean Pro is required to arbitrate its claims against CJW.60

Defendants assert that non-signatories to an arbitration provision can still be bound––and bind

others––to the provision under general principles of contract law including incorporation by




        53
             Rec. Doc. 21 at 1.
        54
             Id. at 2.
        55
             Id.
        56
             Id. at 2–3.
        57
             Id. at 3–6.
        58
             Id. at 6.
        59
             Id. at 6–7.
        60
             Id. at 7.

                                                     8
       Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 9 of 23




reference, assumption, agency, veil-piercing, and estoppel.61 Defendants assert that Clean Pro is

a signatory to the provision because Clean Pro was assigned all rights afforded to the Association

under the terms of the insurance policy. 62 Because Clean Pro is a signatory to the arbitration

provision through assignment, Defendants assert that Clean Pro should be estopped from avoiding

arbitration against CJW. 63 Moreover, Defendants argue that the claims against CJW are so related

to those against Insurance Company Defendants that it would make little sense to adjudicate the

claims against CJW separately. 64

D.      Clean Pro’s Arguments in Further Opposition to the Motion

        In the sur-reply brief, Clean Pro reiterates its argument that its arbitrator should not be

disqualified.65 Clean Pro asserts that the arbitration provision at issue does not specifically require

an impartial arbitrator, undermining Defendants’ argument that case law supports disqualifying

Clean Pro’s arbitrator. 66 To the contrary, Clean Pro argues that case law supports Clean Pro’s

position that a witness is also permitted to be an arbitrator. 67

        Clean Pro responds to Defendants’ argument regarding the enforceability of the terms of

the arbitration agreement by asserting that any matters relating to the substance of the agreement

must be decided by the arbitration panel, not this Court. 68 Clean Pro reiterates that it agrees to


        61
             Id.
        62
             Id.
        63
             Id. at 7–8.
        64
             Id. at 8.
        65
             Rec. Doc. 24 at 1.
        66
             Id. at 2.
        67
             Id.
        68
             Id. at 3–4.

                                                   9
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 10 of 23




arbitrate its claims against Insurance Company Defendants but argues that any issues surrounding

enforceability of specific terms of the arbitration provision should be left to the arbitration panel

to interpret. 69

        Finally, Clean Pro responds to Defendants’ argument regarding the applicability of the

arbitration provision to its claims against CJW. 70 Clean Pro argues that its claims against CJW

are not, as Defendants argue, intertwined with Clean Pro’s claims against Insurance Company

Defendants. 71 Clean Pro asserts that CJW is a third-party administrator, not an insurer, and that

Clean Pro’s claims against CJW relate not to the insurance policies between the Association and

Insurance Company Defendants but instead to CJW’s alleged negligence and bad faith claims

practices as third-party administrator. 72

                                            III. Legal Standard

        In 1958, the United Nations Economic and Social Council adopted the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards (the “Convention”).73 In 1970, the

United States acceded to the treaty.74 The Convention was subsequently incorporated by Chapter

2 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 201 et seq., which is also known as the

Convention Act. 75 Section 201 of the FAA provides that the Convention shall be enforced in




        69
             Id. at 4.
        70
             Id.
        71
             Id.
        72
             Id. at 4–5.
        73
             Lindo v. NCL (Bahamas), Ltd., 652 F.3d 1257, 1262 (11th Cir. 2011).
        74
             Id.
        75
             Acosta., 452 F.3d at 375.

                                                       10
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 11 of 23




United States courts. 76 The Supreme Court has stated that “[t]he goal of the Convention, and the

principal purpose underlying American adoption and implementation of it, was to encourage the

recognition and enforcement of commercial arbitration agreements in international contracts and

to unify the standards by which agreements to arbitrate are observed and arbitral awards are

enforced in the signatory countries.”77

       Agreements arising under the Convention are subject to the provisions of the FAA unless

the FAA is in “conflict” with the Convention.78 The FAA was enacted in order to “allow[] a party

to . . . an arbitration agreement to petition any United States district court for an order directing

that such arbitration proceed in the manner provided for in such agreement.” 79 In Iberia Credit

Bureau, Inc. v. Cingular Wireless LLC, the United States Court of Appeals for the Fifth Circuit

explained that the FAA was “in large part motivated by the goal of eliminating the courts’ historic

hostility to arbitration agreements.” 80 The Fifth Circuit further explained that “Section 2 of the

FAA puts arbitration agreements on the same footing as other contracts.”81 This means that, “as

a matter of federal law, arbitration agreements and clauses are to be enforced unless they are

invalid under principles of state law that govern all contracts.” 82



       76
         9 U.S.C. § 201 (“The Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
       June 10, 1958, shall be enforced in United States courts in accordance with this chapter.”).
       77
            Scherk v. Alberto–Culver Co., 417 U.S. 506, 520 n.15 (1974).
       78
         GE Energy Power Conversion France SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S.Ct. 1637,
       1644 (2020).
       79
         Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 474 (1989) (internal
       quotation marks omitted).
       80
            379 F.3d 159, 166 (5th Cir. 2004).
       81
            Id.
       82
            Id.

                                                        11
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 12 of 23




        Under the FAA, there is a “strong federal policy in favor of enforcing arbitration

agreements.” 83 Section 3 of the FAA provides:

        If any suit or proceeding be brought in any of the courts of the United States upon
        any issue referable to arbitration . . . the court . . . shall on application of one of
        the parties stay the trial of the action until such arbitration has been had in
        accordance with the terms of the agreement. . . . 84

“[I]f the issues in a case are within the reach of that [arbitration] agreement, the district court has

no discretion under section 3 to deny the stay.” 85

                                               IV. Analysis

        Defendants argue four main points in the instant motion. First, Defendants argue that there

is a valid arbitration provision under the requirements of the Convention Act. 86 Next, Defendants

assert that the dispute at hand falls within the scope of this valid arbitration provision. 87 Third,

Defendants allege that Clean Pro’s appointed arbitrator must be disqualified.88 Fourth, and

finally, Defendants urge the Court to enforce the arbitration provision according to its terms.89

Notably, Clean Pro concedes that there is a valid and enforceable arbitration provision in the

insurance policy Insurance Company Defendants issued to the Association and that Clean Pro’s




         Texaco Expl. & Prod. Co. v. AmClyde Engineered Prod. Co., 243 F.3d 906, 909 (5th Cir. 2001) (citing
        83

        Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 217 (1985)).
        84
             9 U.S.C. § 3.
        85
          Texaco Expl. & Prod. Co., 243 F.3d at 909 (citing Hornbeck Offshore Corp. v. Coastal Carriers Corp.,
        981 F.2d 752, 754 (5th Cir. 1993)).
        86
             Rec. Doc. 11-3 at 4–5.
        87
             Id. at 6.
        88
             Id. at 7–8.
        89
             Id. at 8.

                                                     12
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 13 of 23




claims against Insurance Company Defendants fall within the scope of this provision. 90 Clean Pro

disputes only: (1) whether Plaintiffs’ claims against CJW are subject to arbitration; (2) whether

Clean Pro’s appointed arbitrator must be disqualified; and (3) whether the Court should enforce

the “terms” of the arbitration provision. 91 Accordingly, the Court addresses each of these issues

in turn.

A.         Whether Clean Pro Must Arbitrate Its Claims with CJW

           Traditionally, federal courts applied the FAA only to signatory parties of an arbitration

agreement. 92 However, this principle was modified by the Supreme Court in Arthur Anderson

LLP v. Carlisle. 93 In Carlisle, the Supreme Court held that the FAA requires federal courts to

apply state contract law to determine the “scope” of arbitration agreements, “including the

question of who is bound by them.” 94 Under state contract law, the Supreme Court held that

nonsignatories to a contract could enforce an arbitration provision “because ‘traditional

principles’ of state law allow a contract to be enforced by or against nonparties to the contract

through assumption, piercing the corporate veil, alter ego, incorporation by reference, third-party

beneficiary theories, waiver, and estoppel . . . .” 95 As such, “whenever the relevant state law

would make a contract to arbitrate a particular dispute enforceable by a nonsignatory, that

nonsignatory is entitled to request and obtain a stay under [Section 3 of the FAA] and an order to


           90
                Rec. Doc. 17 at 4.
           91
                Id. at 4–11.
           92
             Adams v, Georgia Gulf Corp., 237 F.3d 538, 540 (5th Cir. 2001); see also Matter of Talbott Big Foot,
           Inc., 887 F.2d 611,614 (5th Cir. 1989).
           93
                556 U.S. 624, 631 (2009).
           94
                Id. at 630.

            Id. at 631 (quoting 21 R. Lord, Williston on Contracts § 57:19, p. 183 (4th ed. 2001)) (internal quotation
           95

           marks omitted).

                                                          13
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 14 of 23




compel arbitration under [Section 4 of the FAA] . . . .” 96 In the context of estoppel claims

specifically, courts have recognized that “[e]quitable estoppel is [] more likely to apply when the

party resisting arbitration is a signatory [], as opposed to when the resisting party is a non-

signatory.” 97

       The Supreme Court has made clear that state law contract principles apply to agreements

arising under the Convention as well, stating that “[g]iven that the Convention was drafted against

the backdrop of domestic law, it would be unnatural to read Article II(3) [of the Convention] to

displace domestic doctrines. . . .” and “[f]ar from displacing domestic law, the provisions of

Article II contemplate the use of domestic doctrines to fill gaps in the Convention.”98 Therefore,

the Court must apply state contract law to determine whether Clean Pro’s claims against CJW are

subject to arbitration.

       As to which state’s law to apply in the instant case, the parties present arguments under

the laws of multiple states. Clean Pro invokes New York state law to support its argument that it

cannot be compelled to arbitrate with CJW. 99 Defendants include arguments under New York

state law and Louisiana state law to supports its claims in favor of arbitration.100 The arbitration

provision between Insurance Company Defendants and the Association mandates that New York

law applies to interpretation of the insurance policy. 101 Accordingly, the Court applies New York


       96
            Crawford Prof'l Drugs, Inc. v. CVS Caremark Corp., 748 F.3d 249, 257 (5th Cir. 2014).
       97
         In re Apple iPhone 3G & 3GS MMS Mktg. & Sales Practices Litig., 864 F. Supp. 2d 451, 459 (E.D. La.
       2012) (citing Bridas S.A.P.I.C. v. Gov't of Turkmenistan, 345 F.3d 347, 361 (5th Cir. 2003); Amisil Holdings
       Ltd. v. Clarium Capital Mgmt., 622 F.Supp.2d 825, 831 (N.D. Cal. 2007)).
       98
            GE Energy, 140 S.Ct. at 1645.
       99
            Rec. Doc. 17 at 5.
       100
             Rec. Doc. 21 at 7.
       101
             Rec. Doc. 17-1 at 6.

                                                       14
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 15 of 23




law to resolve this issue. 102

        Under New York law, “the general rule is that only a party to an arbitration agreement is

bound by or may enforce the agreement” 103 because “[a]rbitration is a matter of contract

‘grounded in agreement of the parties.’” 104 New York courts have deviated from this general

principle under “limited circumstances”105 when “relevant state contract law allows the non-party

to enforce the arbitration agreement.”106 Such a deviation is appropriate, for example, in cases of

estoppel, through which a court can “estop a signatory from avoiding arbitration with a

nonsignatory when the issues the nonsignatory is seeking to resolve in arbitration are intertwined

with the agreement that the estopped party has signed.” 107 This form of estoppel applies in two

different scenarios: (1) when the “signatory to the contract containing the arbitration clause raises

allegations of substantially interdependent and concerted misconduct by both the nonsignatory

and one or more of the signatories to the contract,” or (2) “when each of a signatory’s claims

against a nonsignatory makes reference to or presumes the existence of the written agreement,



        102
            See, e.g., Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 59 (1995) (“The choice-of-law
        provision, when viewed in isolation, may reasonably be read as merely a substitute for the conflict-of-laws
        analysis that otherwise would determine what law to apply to disputes arising out of the contractual
        relationship.”); see also Halliburton Energy Servs., Inc. v. Ironshore Specialty Ins. Co., 921 F.3d 522, 528–
        30 (5th Cir. 2019) (applying Texas law to a dispute under an agreement containing “multiple references to
        Texas.”); Crawford, 748 F.3d at 255 (determining that Arizona law was “made controlling by the Provider
        Agreement's choice-of-law clause”). Even if this Court were to apply Louisiana law, New York law would
        still apply, as “Louisiana courts have held that the validity of an arbitration agreement is determined by the
        law selected in the agreement itself.” Story v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 427 F. Supp. 3d
        822, 828 (E.D. La. 2019) (citing Prescott v. Northlake Christian Sch., 369 F.3d 491, 496 (5th Cir. 2004)).
        103
              Degraw Const. Grp., Inc. v. McGowan Builders, Inc., 58 N.Y.S.3d 152, 154 (N.Y. Sup. Ct. 2017).
        104
              Matter of Long Island Power Auth. Hurricane Sandy Litig., 87 N.Y.S.3d 576, 582 (N.Y. Sup. Ct. 2018).
        105
              Id.
        106
              Degraw, 58 N.Y.S.3d at 155.

          Story, 427 F. Supp. 3d at 828 (quoting Hoffman v. Finger Lakes Instrumentation, LLC, 789 N.Y.S.2d
        107

        410, 414 (N.Y. Sup. Ct. 2005)).

                                                        15
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 16 of 23




the signatory’s claims arise out of and relate directly to the written agreement, and arbitration is

appropriate.”108

       Under the first scenario, it is unclear whether Clean Pro is alleging that CJW and Insurance

Company Defendants engaged in concerted misconduct. Clean Pro repeatedly refers to CJW as

the “agent” of Insurance Company Defendants109 who was “acting on behalf of” Insurance

Company Defendants. 110 Clean Pro further alleges that both Insurance Company Defendants and

CJW failed to pay Clean Pro. 111 Clean Pro does not, however, explicitly allege joint misconduct

between all Defendants.

       Regardless, Clean Pro’s claims against CJW should proceed to arbitration under the

second scenario. While CJW is a non-signatory to the arbitration provision at issue, Clean Pro’s

claims against CJW relate directly to the arbitration provision between Insurance Company

Defendants and the Association. Clean Pro’s claims repeatedly refer to CJW as “acting on behalf

of [Insurance Company Defendants] to handle the claims processing for the UPCA claim.”112

Clean Pro sent “daily executive summaries detailing the progress of completion” to both

Insurance Company Defendants and CJW, after which CJW was in charge of determining what

was owed to Clean Pro by Insurance Company Defendants. 113 CJW undertook this analysis

subject to the terms of the insurance policy containing the arbitration provision now at issue. 114


       108
             Id. (quoting Hoffman, 789 N.Y.S. at 415).
       109
             See, e.g., Rec. Doc. 1-2 at 9–10, 13.
       110
             Rec. Doc. 9 at 12.
       111
             See, e.g., Rec. Doc. 1-2 at 12–13.
       112
             See, e.g., id. at 9–10, 13; Rec. Doc. 9 at 19, 21.
       113
             Rec. Doc. 9 at 12, 20.
       114
             Id.

                                                           16
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 17 of 23




The existence of the insurance policy is essential to Clean Pro’s claims that CJW allegedly failed

to “resolve Clean Pro’s claim in a timely manner” and “improperly denied Clean Pro’s claim.”115

Accordingly, Clean Pro’s claims against CJW “arise out of and relate directly” to the insurance

policy containing the arbitration provision and CJW can enforce the arbitration provision against

Clean Pro under the doctrine of estoppel. Therefore, the Court grants Defendants’ motion to the

extent it seeks to compel arbitration between Clean Pro and CJW.

B.      Whether Clean Pro’s Arbitrator Must Be Disqualified

        The parties both apply New York state law, as well as the FAA, to the issue of whether

Clean Pro’s appointed arbitrator, Chuck Howarth, should be disqualified.116 This Court will apply

the FAA, along with consistent New York state law, because “for cases that fall within its reach,

the FAA governs all aspects of arbitration procedure and pre-empts inconsistent state law.” 117

        Under the FAA, courts have “only limited powers to modify the dispute resolution chosen

by the parties.” 118 Courts should resist involvement in an arbitral proceeding “prior to the issuance

of an arbitral award” with the exception of “the determination as to whether an agreement to

arbitrate exists and enforcement of that agreement by compelled arbitration of claims that fall

within the scope of the agreement . . . .” 119 Any claim that “essentially goes to the procedure of

arbitration” is best left for the arbitration panel itself, not a court.120


        115
              Id. at 19.
        116
              Rec. Doc. 10-2 at 7; Rec. Doc. 17 at 5.

          Aviall, Inc. v. Ryder Sys., Inc., 913 F. Supp. 826, 830 (S.D.N.Y. 1996), aff'd, 110 F.3d 892 (2d Cir. 1997).
        117


        118
           Id. at 833–34; see also Gulf Guar. Life Ins. Co. v. Connecticut Gen. Life Ins. Co., 304 F.3d 476, 486 (5th
        Cir. 2002) (“Under the FAA, jurisdiction by the courts to intervene into the arbitral process prior to issuance
        of an award is very limited.”).
        119
              Gulf, 304 F.3d at 487.
        120
              Adam Techs. Int'l S.A. de C.V. v. Sutherland Glob. Servs., Inc., 729 F.3d 443, 452 (5th Cir. 2013).

                                                          17
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 18 of 23




       A claim concerning the appropriateness of an appointed arbitrator falls within the ambit

of a procedural challenge. 121 The FAA does not permit courts to intervene to “remove an

arbitrator from service prior to award . . . .” 122 This includes intervening as to matters of bias as

“fairness objections should generally be made to the arbitrator subject only to limited post-

arbitration judicial review . . . .” 123 Any recusal decision is “best left to the discretion and good

judgment of the individual arbitrator and not to the court, at least before an award is rendered,”

because “allowing courts to review before the fact the partiality of arbitrators would spawn

endless litigation and unnecessarily delay the resolution of disputes.” 124 This result would run

counter to the purpose of the FAA, which is “to move the parties to an arbitrable dispute out of

court and into arbitration as quickly and as easily as possible.” 125 Succinctly stated, “there is no

authorization under the FAA’s express terms for a court to remove an arbitrator from service” but

instead the FAA provides only for “potential vacatur of any award.”126 For this reason, “the FAA

appears not to endorse court power to remove an arbitrator for any reason prior to issuance of an

arbitral award.” 127 As there has been no final decision made in this case, this Court will not

intervene to remove Clean Pro’s appointed arbitrator.

       Even if this Court were to consider Defendants’ request under New York state law,



         Turner Indus. Grp., LLC v. Rain CII Carbon LLC, No. CIV.A. 14-1031, 2014 WL 1870622, at *2 (E.D.
       121

       La. May 8, 2014) (Morgan, J.).
       122
             Id.
       123
             Id. (quoting Hooters of Am., Inc. v. Phillips, 173 F.3d 933, 940–41 (4th Cir. 1999)).
       124
             Aviall, 913 F. Supp. at 833–34.
       125
             Gulf, 304 F.3d at 489.
       126
             Id. at 490.
       127
             Id.

                                                         18
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 19 of 23




Defendants’ arguments for disqualifying Mr. Howarth are unpersuasive. New York courts have

not required appointed arbitrators to be neutral. Instead, New York courts have said the exact

opposite, clearly stating that “each party’s arbitrator is not expected to be neutral.”128 New York

courts recognize that “the very reason each of the parties contracts for the choice of his own

arbitrator is to make certain that his ‘side’ will, in a sense, be represented in the tribunal,” and

have hesitated to question an appointed arbitrator because “the choice of an arbitrator [is] a

valuable’ contractual right not lightly to be disregarded.” 129

       New York state law does permit courts to remove an arbitrator prior to a final arbitration

decision. 130 However, New York courts recognize that such power should not be utilized unless

there is “a real possibility that injustice will result.” 131 Removal is not warranted simply because

an arbitrator has a “fully known relationship” with one of the parties. 132 Instead a court should

only remove an arbitrator where there is evidence of: (1) dishonesty, (2) overt acts of misconduct,

and (3) “an arbitrator’s failure to ‘faithfully and fairly hear and examine the matters in

controversy’ by revealing ‘evident partiality or corruption.’” 133 “Evident partiality,” however, is

only sufficient for removal under New York law when neutral arbitrators are required in the

applicable arbitration agreement. 134 Otherwise, a disqualification claim must be “based on



       128
          Astoria Med. Grp. v. Health Ins. Plan of Greater New York, 182 N.E.2d 85, 87 (N.Y. 1962) (quoting
       Second Preliminary Report of Advisory Committee on Practice and Procedure (N.Y. Legis. Doc., 1958, No.
       13) p. 146) (internal quotation marks omitted).
       129
             Id. at 88 (quoting Matter of Lipschutz (Gurwirth), 106 N.E.2d 8, 11 (N.Y. 1952)).
       130
             Rabinowitz v. Olewski, 473 N.Y.S.2d 232, 234 (N.Y. App. Div. 1984).
       131
             Matter of Siegel (Lewis), 358 N.E.2d 484, 487 (N.Y. 1976).
       132
             Id. at 486.
       133
             Matter of Excelsior 57th Corp. (Kern), 630 N.Y.S.2d 492, 495 (N.Y. App. Div. 1995).
       134
             Patrolmen's Benevolent Ass'n v. New York State Pub. Employment Relations Bd., 110 N.Y.S.3d 81, 89
                                                        19
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 20 of 23




something overt, some misconduct on the part of an arbitrator, and not simply on his or her interest

in the subject matter of the controversy or the arbitrator’s relationship to the party who selected

him or her.” 135

       Here, the arbitration agreement states:

       Unless the parties agree upon a single Arbitrator within thirty days of one receiving
       a written request from the other for Arbitration, the Claimant (the party requesting
       Arbitration) shall appoint his Arbitrator and give written notice thereof to the
       Respondent. Within thirty days of receiving such notice, the Respondent shall
       appoint his Arbitrator and give written notice thereof to the Claimant, failing which
       the Claimant may nominate an Arbitrator on behalf of the Respondent.136

The arbitration agreement at issue contains no requirement for a neutral arbitrator. Accordingly,

“evident partiality” alone is insufficient to remove Mr. Howarth.

        Defendants fail to allege facts of dishonesty or overt acts of misconduct by Mr. Howarth

such that removal would be appropriate under New York law. Defendants urge this Court to adopt

the holding in Excelsior, 137 in which the Supreme Court of New York held that an arbitrator, who

had made comments on a previous arbitration, should be disqualified.138 However, Excelsior is

distinguishable from the instant case for two reasons. First, the arbitration agreement at issue in

Excelsior required an impartial arbitrator whereas the provision in the instant case has no such

requirement. 139

        Second, the arbitrator in Excelsior made comments, prior to the arbitration at issue, about



        (N.Y. App. Div. 2019) (referencing the enactment of CPLR 7511(b)(1)(ii)) (emphasis added).
        135
              Id.
        136
              Rec. Doc. 17 at 3.
        137
              Rec. Doc. 21 at 3.
        138
              Excelsior, 630 N.Y.S.2d at 495.
        139
              Id. at 492; Rec. Doc. 17 at 3.

                                                     20
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 21 of 23




previous arbitration concerning the parties, leading the court to believe that he would be unable

to “participate in the arbitration process in a fair, honest, and good-faith manner.”140 By contrast,

Defendants have provided no evidence to show that Mr. Howarth is unable to be a fair arbitrator.

Defendants provide no evidence of any overt misconduct or dishonesty by Mr. Howarth but

instead allege partiality based solely on Mr. Howarth’s status as a testifying, expert witness.141

This argument fails. As to testifying, New York courts have previously determined that “the

giving of testimony by an arbitrator” does not constitute misconduct. 142 Moreover, Mr. Howarth’s

status as an expert is similarly non-disqualifying but instead could be a source of “assistance to

the neutral member, who is not in a position to appreciate the problem and the fine points of its

setting.” 143 Because Defendants have failed to provide information supporting removal of Clean

Pro’s arbitrator, this Court will deny Defendants motion to remove Mr. Howarth.

C.     Whether the Court Should Enforce the “Terms” of the Arbitration Provision

       The FAA requires federal courts to “respect and enforce agreements to arbitrate.”144 This

includes enforcing provisions among parties who “agree to limit the issues they choose to

arbitrate,” “agree on rules under which any arbitration will proceed,” or “specify with whom they

choose to arbitrate their disputes.” 145 A court’s role includes deciding whether a valid arbitration

provisions exists, who is bound by such a provision, and what issues are to be decided in




       140
             Excelsior, 630 N.Y.S.2d at 492, 495.
       141
             Rec. Doc. 11-3 at 7; Rec. Doc. 21 at 3.
       142
             Meehan v. Nassau Cmty. Coll., 676 N.Y.S.2d 178 (N.Y. App. Div. 1998).
       143
             Patrolmen's Benevolent Ass'n, 110 N.Y.S.3d at 88.
       144
             Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018).
       145
             Stolt-Nielsen S.A. v. AnimalFeeds Int'l Corp., 559 U.S. 662, 683 (2010).

                                                        21
      Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 22 of 23




arbitration. 146

        However, this involvement by a court is “limited” and ends when a decision is made over

“whether the parties agreed to submit the subject matter of the grievance to arbitration.”147 Once

parties agree to arbitrate, they “implicitly authorize the arbitrator to adopt such procedures as are

necessary to give effect to the parties’ agreement.” 148 Questions surrounding procedural issues

are “presumptively not for the judge, but for an arbitrator, to decide.” 149 The only exception to

this rule under which courts may involve themselves with questions of procedure is when a claim

“should operate to bar arbitration altogether.”150

        Here, Defendants ask this Court to enforce the terms of the arbitration provision at issue,

including the requirements for the makeup of the arbitration panel, the seat of the arbitration

panel, the law used by the arbitration panel, and the permissible damages. 151 These matters are

procedural and best left to the arbitration panel itself. Because a finding on any of these terms

would not operate to bar arbitration altogether, the Court has no role in enforcing these procedural

requirements.

                                                  V. Conclusion

        The Court grants the motion in part to the extent Defendants request that the Court compel

Clean Pro to arbitrate its claims against all Defendants, including CJW, and stay the matter



        146
              John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543 547 (1964).
        147
           Gen. Warehousemen & Helpers Union Local 767 v. Albertson's Distribution, Inc., 331 F.3d 485, 487
        (5th Cir. 2003).
        148
              Stolt-Nielsen, 559 U.S. at 684–85 (emphasis added).
        149
              Id. at 685 (citing Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)).
        150
              Id. at 488 (citing John Wiley, 376 U.S. at 557–58).
        151
              Rec. Doc. 11-3 at 8.

                                                          22
     Case 2:20-cv-01550-NJB-JVM Document 116 Filed 02/18/21 Page 23 of 23




pending arbitration. The Court denies the motion in part to the extent Defendants request

disqualification of Clean Pro’s appointed arbitrator and to the extent Defendants request that the

Court issue an order enforcing procedural requirements of the arbitration provision.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ “Motion to Stay and Compel

Arbitration” 152 is GRANTED IN PART and DENIED IN PART. The motion is GRANTED to

the extent it requests that the Court compel Clean Pro to arbitrate its claims against Defendants

Indian Harbor Insurance Company, QBE Specialty Insurance Company, Steadfast Insurance

Company, General Security Indemnity Company, United Specialty Insurance Company, Safety

Specialty Insurance Company, Old Republic Union Insurance Company, and Cramer, Johnson,

Wiggins and Associates, Inc. The motion is DENIED to the extent that it seeks the

disqualification of Clean Pro’s administrator, Mr. Howarth, and to the extent Defendants request

that the Court issue an order enforcing procedural requirements of the arbitration provision.

       IT IS FURTHER ORDERED that Plaintiffs’ claims against Defendants Indian Harbor

Insurance Company, QBE Specialty Insurance Company, Steadfast Insurance Company, General

Security Indemnity Company, United Specialty Insurance Company, Safety Specialty Insurance

Company, Old Republic Union Insurance Company, and Cramer, Johnson, Wiggins and

Associates, Inc. are STAYED pending arbitration.
                                                    18th
       NEW ORLEANS, LOUISIANA, this ______ day of February, 2021.




                                               _________________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
       152
             Rec. Doc. 11.

                                               23
